Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first cooling coil having a drain tray as taught in claims 4 and 11, the second ventilation system of claims 6 and 11 (including the second cooling coil recited as a component thereof), and the second and third areas of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    401
    464
    media_image1.png
    Greyscale

the font used in the drawings is blurred and illegible in places.  For example, the portion of the figure reproduced above includes several reference numbers which cannot be identified, highlighted by the large vertical arrows added by examiner, and the lines representing elements are drawn presented in unsteady or checkered lines where it appears solid or straight lines were intended.  While only a portion of the figure is shown here for illustrative purposes, such errors are present without the figure and thus require correction throughout.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first ventilation system” in claim 1, line 2, and in claim 11, line 1, and
“a second ventilation system” in claim 6, line 2, in in claim 11, lines 4-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
It is noted “a cooling system” in line 3 of claim 1 and “a heating system” in line 10 of claim 1 have not been interpreted under 35 U.S.C. 112(f) as the “cooling system” is taught to include “a cooler” and the “heating system” is taught to include “a heater” and these structures are interpreted as sufficient to perform the recited functions of “heating” and “cooling”, respectively.

    PNG
    media_image2.png
    532
    724
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claim 1, 2, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0069575 A1 to Anderson.

Anderson teaches limitations from claim 1 in fig. 8, a method for conditioning air, the method comprising flowing a first air flow within a first ventilation system (the flow path of the air from the damper 9 to the air outlet shown at the left of air handler 20 in fig. 1) past a first cooling coil (reheat coil 12), which is connected to a cooling system (of air conditioner 800, including the coil 12 and the heat exchangers 11 and 12 connected thereto) with a cooling fluid and a cooler (chiller 2), wherein a temperature of the first air flow, when passing the first cooling coil (12), is lower than a temperature of the cooling fluid flowing through the first cooling coil and that the first air flow is heated and the cooling fluid flowing through the first cooling coil is cooled, when the first air flow passes through the first cooling coil, wherein the residual heat of the cooling fluid in the cooling system (in coil 12) is used to heat the first air flow (as shown in fig. 8, the coil 12 contains fluid with sufficient temperature to heat air passing therethrough from 75º F to 113º F or more, as the coil 11 is taught as a chilling coil), and 
the method further comprises heating the first air flow (from 40º F to 55º F as shown in fig. 8) by flowing the first air flow past a first heating coil (runaround coil 10), before flowing the first air flow past the first cooling coil (12), wherein the first heating coil (10) is connected to a heating system (the runaround loop having coils 7 and 10 as shown in fig. 8) with a heater (the coil 7).


    PNG
    media_image3.png
    439
    521
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    418
    530
    media_image4.png
    Greyscale

Anderson does not teach the first cooling coil being connected to the cooler in such a way as to be capable of receiving both cooled fluid and fluid of a higher temperature than the air stream and thus usable for warming the air stream as recited in the method of claim 1.  Lee teaches in figs. 1A and 1B, a heat pump HVAC system in which an air flow generated by a fan (61) is directed through a housing 60 containing a plurality of heat exchangers (40 and 62) to be used in conditioning a space and in which one of these heat exchangers (40) is provided by the heat pump system with either heated cooled fluid (in the cooling operation of fig. 1A and taught in ¶ 46) or heated fluid (in the heating operation of fig. 1B and taught in ¶ 47) depending on the mode of operation.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Anderson with the single heat exchanger capable of receiving either heating or 

Anderson teaches limitations from claim 2 in fig. 8, shown above, the method according to claim 1, wherein the method comprises drawing in outside air at a temperature (86º F as shown in fig. 8), preferably through an air intake damper (outdoor air dampers 9), into the first ventilation system (in the air passage of the air handler 20) such that the outside air makes up the first air flow (as shown in fig. 8), and prescribing a temperature set point for the first ventilation system (115º F as shown at the AIR OUT side at left of fig. 8), wherein the temperature set point and the temperature of the cooling fluid flowing through the first cooling coil are higher than the temperature of the outside air (as shown in fig. 1.  It will be understood that a fluid must be at a higher temperature than air it exchanges heat with to raise the temperature of that air as shown by fig. 8 of Anderson.)

    PNG
    media_image5.png
    546
    751
    media_image5.png
    Greyscale

Anderson teaches limitations from claim 5 in figs. 8 and 2, shown above, the method according to claim 1, wherein the method comprises turning the cooler (chiller 2) off or reducing its output (as shown in fig. 2 in comparison to fig. 8, the system of Anderson may run in a cool mode when there is no demand for heat so that air is not heated or cooled by the coil 12, meaning its output is reduced to zero heating/cooling compared to the greater temperature change shown in fig. 8).

Anderson teaches limitations from claim 7 in figs. 2 and 8, shown above, the method according to claim 1, wherein the method further comprises cooling a second cooling emitter (cooling coil 11), wherein the second cooling emitter (11) is connected to the cooling system (by piping connecting it to chiller 2 as shown in figs. 2 and 8) and 

Anderson teaches limitations from claim 10 in fig. 8, shown above, the method according to claim 1, wherein the method further comprises filtering the first air flow in the first ventilation system (using filter racks 14 taught in ¶ 25).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Lee as applied to claim 1 above and further in view of US Patent No. 5,509,272 to Hyde.

Anderson teaches limitations from claim 3 in fig. 8, shown above, the method according to claim 1, wherein the method further comprises further heating the first air flow by flowing the first air flow past a second heating coil (heating coil 13), after flowing the first air flow past the first cooling coil (12), wherein the second heating coil is connected to the heating system (including the boiler, 1 and heat exchanger 13 and the associated piping shown in fig. 8) with a heat source (boiler 1).  Anderson does not teach this second heating coil being connected to the same heat source as the first heating coil of claim 1.  Hyde teaches in fig. 6, shown below, a refrigeration cycle system for conditioning a climate controlled environment in which a refrigerant is passed through multiple heat rejecting heat exchangers (condenser 14 and reheater 46) coupled to the 

	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Anderson with the use of a single refrigerant cycle or other heat source (such as the boiler 1 of Anderson) as shown in the system of Hyde for providing heat to exchangers at two locations in order to simplify the construction of the system of his invention, relying on fewer subsystems (e.g. boiler reheat system and runaround heat exchange system) by filling the functions of both with one system, thus reducing the complexity of both construction and control of the system.

    PNG
    media_image6.png
    769
    572
    media_image6.png
    Greyscale

4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Lee, and Hyde as applied to claims 1 and 3 above and further in view of US Patent No. 6,295,823 B1 to Odom et al..

    PNG
    media_image7.png
    474
    411
    media_image7.png
    Greyscale

Regarding claim 4, Anderson teaches an air conditioning and ventilation system in which a plurality of heat exchangers are provided for heating and cooling an air stream being admitted into a conditioned space.  Anderson does not teach the cooling coil of his invention being provided with a drain tray.  Odom teaches col. 5, lines 43-46 and in fig. 2, shown above, a drain pan (50) underlying a coil (26) of a cooling circuit (28) for collecting condensation from the coil.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Anderson with the drain tray of Odom in order to ensure that condensation is effectively removed from the coils and housing as taught in col. 5, lines 43-46 of Odom in order to prevent unwanted growth of bacteria or .

    PNG
    media_image8.png
    472
    771
    media_image8.png
    Greyscale

Claims 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Lee as applied to claim 1 above, and further in view of European Publication EP 2,416,077 A1 to Okamoto, et al, a copy of which was provided by applicant with the Information Disclosure Statement of 29 May 2020.

Regarding claims 6, Anderson teaches an air conditioning and ventilation system in which a plurality of heat exchangers are provided for heating and cooling an air stream being admitted into a conditioned space.  Anderson does not teach the system of his invention including a second ventilation heat exchanger with a second cooling coil connected to the same cooling system as the first cooling coil of claim 1.  Okamoto teaches in fig. 11, shown above, and in ¶ 126 and 127 an air conditioning system for 

Anderson teaches limitations from claim 8 in fig. 8, shown above, the method according to claim 6, wherein the method comprises providing air conditioning for a facility (taught as a natatorium in ¶ 24 of Anderson) and that the method further comprises blowing the first air flow from the first ventilation system (through the outlet shown in the left side of the air handler 20 in fig. 8), preferably with a supply air fan (shown in fig. 8 and taught in ¶ 28 but not numbered in the figure), into a first area of the facility (that which connects to the outlet).
Anderson does not teach the second air flow being drawn into the second ventilation system from a second area and blown to a third area, wherein each area may overlap with any of the others.  Okamoto teaches in fig. 11, shown above, that in addition to the supply air blown into the left side of the room (5) at a location labeled “SA”, an exhaust air stream may be drawn from the right side of the room at a location and exhausted to an outside of the room at an area labeled (EA).  It would have been obvious 

Anderson teaches limitations from claim 9, the method according to claim 8, wherein the method further comprises measuring an ambient temperature in the first area (as taught in ¶ 28 and 37, cooling is initiated based on a sensed temperature of the space to be conditioned in comparison with set point or desired space temperature) and controlling a flow of the first air flow, preferably by regulating the supply air fan (as taught in claim 28, the fan is set to run at full speed for a cooling operation), the flow of the cooling fluid, preferably by using and regulating a valve (a three way valve set to a bypass position as taught in ¶ 28) and/or the power of the cooler (as taught in ¶ 28).

Anderson teaches limitations from claim 11 in fig. 8, shown above, a device for conditioning air, comprising a first ventilation system (the flow path of the from the damper 9 to the air outlet shown at the left of air handler 20 in fig. 1) with a first air flow, preferably connected with the outside, the connection even more preferably comprising an air intake damper (outside air damper 9), a first cooling coil (reheat coil 12), preferably comprising a drain tray, (as discussed in the above rejection of this claim under 35 U.S.C. 112(b), this element is interpreted as preferred but not required and is not taught by Anderson) in the first ventilation system, connected to a cooling system (of air conditioner 800, including the coil 12 and the heat exchangers 11 and 12 connected thereto) with a cooler 
Anderson does not teach the system of his invention including a second ventilation heat exchanger with a second cooling coil connected to the same cooling system as the first cooling coil of claim 1.  Okamoto teaches in fig. 11, shown above, and in ¶ 126 and 127 an air conditioning system for conditioning a room (5) including a supply duct (54) connected to the system and also an exhaust duct (59) including a duct heat exchanger (68) capable of cooling air exhausted from the room to deliver the waste heat back to the water in the circulation circuit (60) (in the winter operation taught in ¶ 127) as taught in claim 6.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Anderson with the exhaust duct and heat exchanger of Okamoto in order to allow energy spent heating or cooling the space to be preserved rather than lost when air is exhausted to the outside in exchange for fresh air, thus allowing the ventilation of the space without as great a sacrifice in energy efficiency.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response, examiner disagrees and notes that while some of the objections have been addressed (including the misplaced reference numeral 116 and identifying the presence of reference numeral 5), the objections regarded claimed subject matter not present in the figures have not been addressed and are presented again in the Drawings section of this Office Action.

Applicant argues on pp. 10-13 of the reply that the present invention differs from the cited prior art, particularly Anderson in a number of ways, including the use of a cooling fluid at a higher temperature than the outdoor air with which it is to exchange heat to provide a “free heating effect” and a “free cooling effect” from a single heat exchanger identified as a cooling coil.
In response, examiner agrees but notes that the use of a single heat exchanger for both absorbing heat and rejecting heat depending on the operating mode of the system is well known in the HVAC art particularly in heat pump systems and directs applicant’s attention to the new grounds of rejection of claim 1 in which Lee is relied upon in addition to Anderson to teach this structure and application of the coil of Anderson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 April 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763